DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casagrande (US 10,723,276).
Regarding claim 13, Casagrande discloses 20a carrier device for securing an accessory to a vehicle, the carrier device comprising: a support frame (10) having a first end and a second end; a first suction cup (15) mounted to the support frame to selectively couple the carrier device to a vehicle; a second suction cup (other 15) mounted to the support frame to selectively couple the carrier 25device to a vehicle; a first vacuum pump (Fig. 11) associated with the first suction cup to couple the first suction cup to a vehicle; {W12819650.1.1.}- 14 -Patent ApplicationAttorney Docket No. ALA-003US01a second vacuum pump (at other 15) associated with the second suction cup to couple the second suction cup to a vehicle; and wherein the support frame has a length, and wherein the length of the support frame is 5adjustable to adapt to the size of a vehicle, and/or to adapt to the size of an accessory. See Figs. 1-11. 
Regarding claim 14, the support frame further includes: a first support frame component and a second support frame component, wherein the first support frame component is movable relative to the second support frame component to 10adjust the length of the support frame. See Fig. 3. 
Regarding claim 19, the first and second suction cups are pivotally 5mounted to the support frame such that the rotational position of the first and second suction cups relative to the support frame is adjustable to selectively couple the carrier device to a vehicle. See Figs. 1-4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (US 10,723,276) in view of Osterhout (US 3,918,669).
Regarding claim 1, Casagrande discloses a carrier device for securing an accessory to a vehicle, the carrier device comprising: a support frame (10) having a first end and a second end; 5a first suction cup (15) pivotally mounted at the first end of the support frame, wherein the first suction cup is rotatable about a first pivot axis; a second suction cup (other 15) pivotally mounted at the second end of the support frame, wherein the second suction cup is rotatable about a second pivot axis; wherein the rotational position of the first and second suction cups relative to the 10support frame is adjustable to selectively couple the carrier device to a vehicle; a first vacuum pump (Fig. 11, at 15) associated with the first suction cup to couple the first suction cup to a vehicle; and a second vacuum pump (other 15) associated with the second suction cup to couple the second suction cup to a vehicle. See Figs. 1-4 and 11. Casagrande does not disclose the suction cups rotatable up or down relative to the support frame. 
Osterhout, which is drawn to a carrier device, discloses suction cups (40) that are rotatable upwardly or downwardly relative to a support frame. See Figs. 1-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the cups of Casagrande be attached to arms (23) as disclosed by Osterhout in order to rotate and allow the suction cups to better fit to various surfaces of different sizes/shapes. 
Regarding claim 2, a first hinge (at 72) defines the first pivot axis, wherein the first hinge is positioned over the 20first suction cup. See Figs. 1-4.  
Regarding claim 3, a second hinge (other 72) defining the second pivot axis, wherein the second hinge is position over the second suction cup. See Figs. 1-4. 
Regarding claim 4, Casagrande is capable of having a third suction cup pivotally mounted at the first end of the support frame, wherein the third suction cup is rotatable about the first pivot axis; a fourth suction cup pivotally mounted at the second end of the support frame, 30wherein the fourth suction cup is rotatable about the second pivot axis; {W12819650.1.1.}- 12 -Patent ApplicationAttorney Docket No. ALA-003US01 wherein the rotational position of the third and fourth suction cups relative to the support frame is adjustable to selectively couple the carrier device to a vehicle; a third vacuum pump associated with the third suction cup to couple the third suction cup to a 5vehicle; and a fourth vacuum pump associated with the fourth suction cup to couple the fourth suction cup to a vehicle. See cl. 2 and 7.  
10Regarding claim 5, the first suction cup can rotate at least 140 deg. about the first pivot axis, and the second suction cup can rotate at least 180 deg. about the second pivot axis. See Figs. 1-4. 
Regarding claim 7,25 the support frame has a length, and wherein the length of the support frame is adjustable to adapt to the size of a vehicle, and/or to adapt to the size of an accessory. See Figs. 1-3. 
Regarding claim 10, the support frame further includes: 10a first support frame component (19) and a second support frame component (21), wherein the first support frame component is movable relative to the second support frame component to adjust the length of the support frame. See Fig. 3.  

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande and Osterhout as applied above in further view of Walker et al. (US 2016/0068111).
Regarding claims 11, Casagrande does not disclose telescoping. Walker, which is drawn to a carrier, discloses a support frame (10) that includes a telescoping first 15support frame component (30) that is slidable within a second support frame component (20). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the support frame of Casagrande telescope, as disclosed by Walker, in order to adjust the size of the support frame while conserving space. 
  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Casagrande and Osterhout as applied above in further view of Furtado (US 2006/0065686).
Regarding claim 12, Casagrande discloses a tether, but does not necessarily disclose that it is retractable. Furtado, which is drawn to a carrier device, discloses a retractable security tether (300) to selectively secure the carrier device to a vehicle. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the tether of Casagrande be retractable, as disclosed by Furtado, in order to adjustably secure the carrier to a vehicle. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casagrande as applied above in further view of Walker et al. (US 2016/0068111).
Regarding claim 15, Casagrande does not disclose telescoping. Walker, which is drawn to a carrier, discloses a support frame (10) that includes a telescoping first 15support frame component (30) that is slidable within a second support frame component (20). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the support frame of Casagrande telescope, as disclosed by Walker, in order to adjust the size of the support frame while conserving space. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Casagrande as applied above in further view of Furtado (US 2006/0065686).
Regarding claim 20, Casagrande discloses a tether, but does not necessarily disclose that it is retractable. Furtado, which is drawn to a carrier device, discloses a retractable security tether (300) to selectively secure the carrier device to a vehicle. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the tether of Casagrande be retractable, as disclosed by Furtado, in order to adjustably secure the carrier to a vehicle. 

Allowable Subject Matter
Claims 6, 8, 9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. However, in response to applicant’s argument pertaining to claim 13, the Office respectfully disagrees. Specifically, Casagrande discloses the support frame (10) having “a length […] wherein the length of the support frame is 5adjustable to adapt to the size of a vehicle, and/or to adapt to the size of an accessory.” Nowhere in applicant’s claims does it state that when the size of the support frame is adjusted that it must be any particular use. As such, it is the Office’s position that Casagrande sufficiently discloses the limitations of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734